Citation Nr: 0801670	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  02-05 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of hernia 
repair.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady- 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his daughter


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974 and from August 1991 to February 1992.  His 
personnel records also reflect various periods of service 
with the Army National Guard through 1998.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In August 2003, the Board remanded this case for additional 
development, and the case was then returned for further 
appellate review.  In April 2005, the Board denied the 
veteran's claim.  This decision was appealed to the United 
States Court of Appeals for Veterans Claims (CAVC).  In June 
2006, the veteran and VA filed a Joint Motion for Remand for 
the Board to provide adequate reasons and bases for its 
denial of the veteran's claim, to provide a current VA 
examination and nexus opinion, and to verify the veteran's 
periods of National Guard service.  In a July 2006 Order, the 
Court vacated the April 2005 decision and remanded the case 
to the Board for further development.  In October 2006, the 
Board remanded this case to the RO for additional 
development, and the case has been returned for further 
appellate review.

In August 2002, the veteran and his spouse and daughter 
appeared at the Muskogee RO.  The veteran and his spouse 
testified via video before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate the claim decided herein, explained who was 
responsible for submitting such evidence, and obtained and 
fully developed all evidence necessary for an equitable 
disposition of this claim.

2.  The competent evidence of record does not demonstrate 
that the veteran's post-operative ventral hernia was 
aggravated during his military service. 


CONCLUSION OF LAW

A ventral hernia was not incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

The basic VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the veteran in April 
2001, December 2003, and February 2007.  These letters 
advised the veteran of the information necessary to 
substantiate his claim and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, the February 2007 letter expressly told 
the veteran to provide any relevant evidence in his 
possession, while the April 2001 and December 2003 letters 
implicitly told him to do so.  See 38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
Letters from July 2006, February 2007, and December 2007 
notified the veteran of the information and evidence 
necessary to establish a disability rating and an effective 
date from which payment shall begin.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including service medical records, service personnel 
records, private medical records, and VA Medical Center 
records.  In September 2006, the veteran submitted a signed 
statement reflecting that he had no further evidence to 
submit and requesting that his claim be sent to the Board for 
further appellate consideration.  There is no pertinent, 
outstanding evidence that requires further development.  
Therefore, the duty to notify and assist having been met, the 
Board turns to the analysis of the veteran's claim on the 
merits.

Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Active military, naval, or air service includes any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training during which the individual 
concerned was disabled or died from injury incurred in or 
aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24) 
(West 2002); 38 C.F.R. § 3.6(a) and (d) (2006).  Full-time 
duty performed by members of the National Guard of any state 
is considered active duty for training.  38 C.F.R. § 
3.6(c)(3).  Duty (other than full-time duty) performed by a 
member of the National Guard of any state is considered 
inactive duty training.  38 C.F.R. § 3.6(d)(4).  The ventral 
hernia that is at issue is claimed to have occurred during a 
period of active duty for training.  Therefore, in order for 
the veteran's hernia to be eligible for service connection, 
the evidence must demonstrate that the injury was either 
incurred or aggravated in the line of duty.  

If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  To prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical evidence or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 
341, 346 (1999).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306.

The veteran first suffered a midline hernia of the upper 
abdomen in 1987 during a period of active duty for training, 
and medical records reflect that it was sustained when the 
veteran was picking up plumbing supplies while working his 
civilian job.  This disability, therefore, is not eligible 
for service connection.  Moreover, the veteran may only be 
service-connected for subsequent manifestations of this 
disability if it is shown to have been aggravated by military 
service.  

The veteran believes that he ruptured his hernia during a 
nighttime combat training maneuver in 1997.  Subsequent in-
service and VA medical records reflect that the veteran 
frequently sought treatment for what was considered to be a 
reducible ventral hernia.  January 2002 medical records 
reflect that the veteran's hernia had increased in size over 
the past five years and was limiting his work.  In January 
2002, the veteran underwent a ventral hernia repair with 
mesh, and subsequent records describe his recovery from this 
procedure. 

In February 2007, the veteran underwent a VA examination for 
the purpose of determining whether his repaired hernia had 
been aggravated by his military service.  According to the 
examination report, it was the VA examiner's medical opinion 
that the veteran's first hernia repair was not aggravated 
permanently or permanently increased in severity beyond 
ordinary progress by any re-injury or other activity which 
occurred at any time while the veteran was serving in a 
military status.  The examiner further stated that the 
veteran did have a hernia repair and that it is very common 
to have incisional hernias when people have any kind of 
surgery.  

The Board finds this VA examiner's opinion to be highly 
probative to the issue at hand because it was offered by a 
medical expert with the proper expertise, education, and 
training to render the requested opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  This opinion is also 
based on both a review of the veteran's medical history and 
physical examination of the veteran.  The examiner explained 
the reasoning behind his conclusion and cited relevant 
medical history.  Therefore, the Board places much probative 
weight in this opinion.

Moreover, the only contrary nexus opinion comes from the 
veteran himself.  As a layperson, the veteran is competent to 
state his observations regarding injury and symptomatology; 
he is not, however, qualified to offer an opinion on a 
question of medical diagnosis or medical causation.  Id.  
Therefore, the veteran's stated belief that his military 
service aggravated his prior ventral hernia is lacking in 
probative value.  Therefore, in the absence of competent 
evidence linking the veteran's incisional hernia to his 
military service, service connection cannot be granted. 

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.  





ORDER

Entitlement to service connection for residuals of hernia 
repair is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


